DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group I and Species II in the reply filed on December 2, 2021 is acknowledged.
Claims 28-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fastening mechanism” in claim 21. The “fastening mechanism” is a set screw 158 as disclosed in claims 26 and 27 and fastener bracket 160 as disclosed in paragraph [00109].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 6,651,642) in view of Carleton et al. (US 2011/0121103. Carleton hereafter). 
With respect to claim 21, Powers discloses a method of adjusting a trigger length (Figs. 6-8), the method comprising: 
disengaging (removing) a fastening mechanism (21 and 24-26) from a lower portion (22) of a trigger (8); 
pulling the lower portion lengthwise (lower) along an upper portion (8) of the trigger from a first position (22 is at the highest point) to a second position (22 is at the lowest point); and 
reengaging (reinstalling) the fastening mechanism with the lower portion to secure the lower portion in the second position.
Powers fails to disclose the trigger is a paint spray gun trigger.
Carleton teaches a spray gun (100. Figs. 1-25) for (capable of) spraying paint, the spray gun comprising: a gun body (302) defining a longitudinal spray axis; a spray valve (mostly 214 and 234) disposed within the gun body, a trigger (210) mounted on the gun body and configured to (capable of) actuate the spray valve between an open state and a closed state.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a paint spray gun, as taught by Carleton, to Powers’ device, in order to operate the paint spray gun (paragraph [0031]).

With respect to claim 23, Powers’ method modified by Carleton’s paint spray gun, Powers further discloses the method further comprising: adjusting the lower portion to a third (middle) position corresponding to a three-finger configuration where the trigger is actuated by the user engaging the trigger with three fingers of the first two fingers and the second two fingers (Col. 3, lines 27-36).
With respect to claim 24, Powers’ method modified by Carleton’s paint spray gun, Powers further discloses wherein the lower portion covers a front (left) side of the upper portion (Fig. 6) with the lower portion in the first position, and wherein the front side of the upper portion is at least partially exposed with the lower portion in the second position.

With respect to claim 26, Powers’ method modified by Carleton’s paint spray gun, Powers further discloses wherein the step of disengaging the fastening mechanism from the lower portion of the trigger of the spray gun includes: rotating a set screw (24. 24 is a set screw because it is used as a detent to secure an object within or against another object) of the fastening mechanism relative to the lower portion and the upper portion, thereby disengaging the fastening mechanism from the lower portion.
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Powers in view of Carleton and further in view of Bender (US 9,052,149).
With respect to claim 25, Powers and Carleton disclose the method as in claim 21 except for the step of disengaging the fastening mechanism includes accessing the fastening mechanism through a gap disposed between a first bracket on a first lateral side of the lower portion and a second bracket on a second lateral side of the lower portion; and a stop projecting from one of the first lateral side and the second lateral side engages a first index of the upper portion with the lower portion in the first position and the stop engages a second index of the upper portion with the lower portion in the second position.
However, Bender teaches a method of adjusting a trigger length (Figs. 3 and 4), the method comprising: disengaging a fastening mechanism (60) from a lower portion (20) of a trigger (10); pulling the lower portion lengthwise (lower) along an upper portion (16) of the trigger from a first position (20 is at the highest point) to a second position (20 is at the lowest point); and reengaging (62 are at 56) the fastening mechanism with the lower portion to secure the lower portion in the second position. Bender further teaches the step of disengaging the fastening mechanism includes accessing the fastening 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a stop with first and second indexes, as taught by Bender, to Powers’ fastening mechanism, in order to position the lower portion with a plurality of predetermined positions (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to show the art with respect to a device with a trigger: Troncoso, Goff et al., Summers et al., Holland and Buccieri.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/
Primary Examiner, Art Unit 3752  
December 15, 2021